MEMORANDUM **
Shawn Edwin Blankenship appeals from the district court’s order denying his 28 U.S.C. § 2255 motion challenging his 151-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Blankenship contends that, pursuant to this court’s recent decision in Carrington v. United States, 470 F.3d 920 (9th Cir. 2006), extraordinary circumstances entitle him to resentencing. However, Carrington itself forecloses Blankenship’s contention, because this court’s judgment vacating the defendants’ sentences was premised upon recall of the mandates in the defendants’ direct appeals in that case. See id. at 925. Blankenship did not file a direct appeal from his conviction or sentence, so the extraordinary relief extended to the defendants in Carrington is not available here. Further, the record contains no evidence of extraordinary circumstances warranting re-sentencing. Accordingly, the district court properly denied Blankenship’s motion to vacate, set aside, or correct his sentence. See United States v. Cruz, 423 F.3d 1119, 1120-21 (9th Cir.2005), cert. denied, 546 U.S. 1155, 126 S.Ct. 1181, 163 L.Ed.2d 1138 (2006) (holding that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), does not apply retroactively on collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.